Citation Nr: 1219843	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-29 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from March 1970 to March 1974, and April 1975 to July 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 


REMAND

The Veteran was scheduled for a videoconference hearing at the RO on June 8, 2012.  A week prior to the hearing, the Veteran's Disabled American Veterans (DAV) representative submitted correspondence to VA indicating that DAV had not been notified of the Veteran's June 2012 hearing, and the file could not be reviewed by the representative in Winston-Salem in time for the hearing.  The representative requested that the Veteran be scheduled for a Travel Board hearing in July 2011.  

The Board is aware that the only Power of Attorney (POA) form (VA Form 21-22) in the claims file shows The American Legion as the Veteran's representative.  This POA form is dated in June 2010.  In correspondence received by VA on June 1, 2012, DAV indicated that the Veteran signed a POA form naming DAV as his representative in his appeal before the Board.  DAV indicated that this POA form is dated in October 2011.  Thus, the POA documentation should be associated with the claims file upon remand.  

Inasmuch as Travel Board hearings are scheduled by the RO, this case must be returned to the Winston-Salem RO to arrange for such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011). 

Accordingly, this case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 


1.  Associate a copy of the Veteran's October 2011 signed POA/VA Form 21-22-naming DAV as his representative-with the claims file.  

2.  The Veteran should be scheduled for a Travel Board hearing in accordance with the docket number of his appeal.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

